EXHIBIT 10.24

     
(TEKELEC LOGO) [g25581g2558102.gif]
  Agreement No.                     

CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”) is entered into by and between
Tekelec, a California corporation with its principal place of business located
at 5200 Paramount Parkway, Morrisville, NC 27560 (“Tekelec”), and Frank
Plastina, residing at 306 Pond Bluff Way, Cary, NC 27513 (“Consultant”), and
shall be effective as of January 4, 2011 (the “Effective Date”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Tekelec and Consultant agree as
follows:
     1. CONSULTANCY. Tekelec hereby retains Consultant, and Consultant hereby
accepts such retention, to perform services to facilitate Tekelec’s transition
to an interim President and CEO (the “Services”). Tekelec’s interim CEO shall
determine, in his sole discretion, which Services are requested of Consultant,
and Consultant shall confirm his availability, if any, in his sole discretion,
to perform such services.
     2. COMPENSATION
          2.1 For Services. In consideration for Consultant’s performance of the
Services, Tekelec agrees to compensate Consultant at the rate of $2,500 per day,
for those days for which Services are requested. Tekelec shall reimburse
Consultant for such actual and reasonable out-of-pocket expenses (e.g.,
transportation, lodging. meals and telecom expenses) that are directly incurred
by Consultant in rendering Services hereunder. All claims for expenses shall be
accompanied by receipts and documented in writing and subject to approval in
accordance with Tekelec’s standard procedures as such exist from time to time.
Tekelec agrees to reimburse Consultant for such expenses no later than sixty
(30) days after Tekelec’s receipt of an invoice together with reasonable
documentation evidencing such expenses.
          2.2 Invoicing. Except as otherwise provided for in Exhibit A, all
invoices shall be payable within thirty (30) days after Tekelec’s receipt of an
undisputed invoice from Consultant for Services performed, which invoices shall
be provided on a monthly basis and shall set forth the Days of Services
performed during the preceding month and a description in reasonable detail of
the Services performed.
     3. TERMINATION.
          3.1 Term. This Agreement shall commence as of the Effective Date and
terminate on February 28, 2011 (the “Term”).
          3.2 Termination. Either party may terminate this Agreement immediately
if the other party materially breaches any provision of this Agreement, and the
breaching party has not cured such breach within thirty (30) days of written
notice of such breach.
     4. LIMITATION OF LIABILITY.
          4.1 Limitation of Liabilities. NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, UNDER NO CIRCUMSTANCES WILL EITHER PARTY (INCLUDING
ITS DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES) BE LIABLE TO THE

- 1 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------



 



OTHER PARTY FOR SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES, LOST PROFITS, BUSINESS, REVENUE, GOODWILL, OR ANTICIPATED SAVINGS, OR
THIRD PARTY CLAIMS, EVEN IF SUCH PARTY HAS BEEN INFORMED OF THE POSSIBILITY OF
SUCH DAMAGES OR CLAIMS OCCURRING.
          4.2 Limitation of Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, UNDER NO CIRCUMSTANCES WILL THE TOTAL LIABILITY OF EITHER
PARTY (INCLUDING ITS DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES), WHETHER
BASED ON AN ACTION OR CLAIM IN CONTRACT, TORT (INCLUDING WITHOUT LIMITATION,
NEGLIGENCE) OR OTHERWISE, ARISING OUT OF OR RELATED IN ANY WAY TO THIS AGREEMENT
EXCEED THE AMOUNT PAID OR PAYABLE BY TEKELEC TO CONSULTANT UNDER THIS AGREEMENT.
     5. INDEMNITY. Consultant agrees to defend and indemnify Tekelec and hold
Tekelec harmless against all claims, lawsuits, liabilities, losses and damages,
as a result of claims in any form by any third party, arising directly out of
Consultant’s acts, omissions, representations, or misrepresentations that are
grossly negligent or constitute willful misconduct in connection with
Consultant’s provision of Services. Tekelec agrees to defend and indemnify
Consultant and hold Consultant harmless against all claims, lawsuits,
liabilities, losses, damages, costs and expenses (including reasonable attorney
and expert witness fees) (collectively “Claims”) as a result of claims in any
form by any third party, arising directly out of Tekelec’s acts, omissions,
representations, or misrepresentations (including Consultant’s acts on behalf of
Tekelec within the scope of the Agreement and at the direction of Tekelec that
are not negligent, grossly negligent, or that constitute willful misconduct) in
connection with Consultant’s provision of Services.
     6. INDEPENDENT CONTRACTOR. Consultant is not an agent or employee of
Tekelec and is not authorized to act on behalf of Tekelec, or to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of Tekelec or to bind Tekelec in any manner. This is a contract for
services and does not give rise to a contract of employment. This business
relationship is not one of master and servant. Consultant is responsible for its
own tax matters, tax reference number and annual accounts. Nothing contained
herein shall be deemed or construed as creating a joint venture or partnership
between Tekelec and Consultant. Further, it is not the intention of this
Agreement or of the parties hereto to confer a third party beneficiary right of
action upon any third party or entity whatsoever (including, without limitation,
upon any customer), and nothing set forth in this Agreement shall be construed
so as to confer upon any third party or entity other than the parties hereto a
right of action either under this Agreement or in any manner whatsoever.
     7. MISCELLANEOUS.
          7.1 Notices. All notices or communications required or permitted
hereunder shall be in writing:

          If to Tekelec:   Tekelec
Attention: General Counsel
5200 Paramount Parkway
Morrisville, NC 27560 USA
Fax: (919) 388-1416             If to Consultant:   Frank Plastina
306 Pond Bluff Way
Cary, NC 27513

- 2 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------



 



          7.2 Taxes. Consultant is solely responsible for paying when due all
federal, state, and local income, withholding and other taxes payable or
incurred as a result of the compensation paid by Tekelec to Consultant under
this Agreement.
          7.3 Legal Advice and Construction of Agreement. Both parties hereto
have received independent legal advice with respect to, and neither has relied
upon the other (or its advisors) in, entering into this Agreement.
          7.4 Entire Agreement. This Agreement constitutes the entire
understanding and agreement between Tekelec and Consultant and supersedes any
and all prior or contemporaneous oral or written communications with respect to
the subject matter hereof.
          7.5 Amendment and Waiver. This Agreement and each provision hereof may
be amended, modified, supplemented or waived only by a written agreement
executed by an authorized representative of both parties hereto. No waiver of
any provision of this Agreement or any rights or obligations of either party
hereunder shall be effective, except pursuant to a written instrument signed by
the party or parties waiving compliance, and any such waiver shall be effective
only in the specific instance and for the specific purpose stated in such
writing.
          7.6 Governing Law; Venue. This Agreement and the rights and
obligations of the parties hereto shall be construed and enforced in accordance
with and governed by the laws of the state of North Carolina without regard to
its rules on choice of law. Any action or proceeding arising out of, relating to
or concerning this Agreement shall be filed in the state courts of Wake County,
North Carolina or in the U.S. District Court for the Eastern District of North
Carolina. The parties hereby waive the right to object to such location on the
basis of venue.
          7.7 Compliance with Applicable Law. Notwithstanding anything herein to
the contrary, Consultant shall comply with all applicable international,
national, state, regional and local laws and regulations.
          7.8 Force Majeure. Neither party hereto shall be deemed to be in
default of or to have breached any provision of this Agreement as a result of
any delay, failure in performance or interruption of service resulting directly
or indirectly from any occurrence beyond such party’s reasonable control and not
caused by the negligence of the non-performing party, including without
limitation, acts of God, acts or orders of civil or military authorities, civil
disturbances, wars, strikes or other labor disputes, shortages of labor or
materials, fires, floods, earthquakes, epidemics, other natural catastrophes,
transportation contingencies, or shipper or supplier delay (a “Force Majeure
Event”), provided that the non-performing party gives prompt notice of such
Force Majeure Event to the other party and uses all commercially reasonable
efforts to minimize the consequences of such Force Majeure Event, and further
provided that, in the event any such delay, failure in performance or
interruption of service continues for a period of thirty (30) days, the party
other than the non-performing party shall be entitled to terminate this
Agreement upon written notice to the non-performing party.
          7.9 Successors and Assigns. Neither party shall assign or transfer
this Agreement or any interest herein (including, without limitation, rights and
duties of performance) and this Agreement may not be involuntarily assigned or
assigned by operation of law, without the prior written consent of the other
party., Any prohibited assignment or attempted assignment shall be null and
void. This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and their respective lawful successors and permitted assigns.

- 3 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------



 



          7.10 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and which together shall constitute
one and the same instrument and each party intends that a facsimile of its
signature printed by a receiving fax machine or electronically scanned and
transmitted shall be regarded as an original signature.
          7.11 Severability. In the event that any provision hereof is found
invalid or unenforceable pursuant to judicial decree or decision, the remainder
of this Agreement shall remain valid and enforceable according to its terms.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

- 4 -

CONFIDENTIAL INFORMATION



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

                  TEKELEC    
 
           
 
  By:   /s/ Krish A. Prabhu    
 
                Name: Krish Prabhu         Title: President & CEO         Date:
January 4, 2011    
 
                CONSULTANT    
 
           
 
  By:   /s/ Frank Plastina    
 
                Name: Frank Plastina    
 
  Title:        
 
                Date: January 4, 2011    

- 5 -

CONFIDENTIAL INFORMATION